Martin Ch. J.:
When an order or decree of the Circuit Court in Chancery is brought by appeal to this Court, we are required to examine all errors that may be assigned or found in such order or decree, and have power to reverse, affirm or alter such order or decree, and to make such other order or decree therein as shall be just. The error alleged in this case is at most but an irregularity, in no way, as we can see from the case, affecting the rights of the defendant, or the merits of the case. We are not inclined to entertain appeals for such causes. The true and proper course is for the party conceiving himself aggrieved to apply to the Court below for redress, upon *346showing that he has or will sustain injury, if the decree stands; and if aggrieved by the order of the Court upon such application, to appeal therefrom to this Court.
We do not think that, without strong showing of cause, we should reverse a decree like that before us, where it is apparent that an absolute injury to the complainant, without any possible benefit to the defendant, would result. A reversal by this Court for a technical error would not be just. The decree must be affirmed.
Campbell J.:
The case below having been noticed for final hearing, the Court referred it to a Master simply to make a computation on a basis established, by the order of reference, and in such a manner as to leave no room for the admission of testimony, or any other inquiry. It was a mere substitution of the Master for the Court in a matter of convenience involving no discretion, and the Court could have determined the result for itself, and could not have arrived at a different result with an ordinary knowledge of the rules of arithmetic. It is evident no reference in the ordinary sense was designed, and the order contemplated on its face an immediate report and decree on the computation. For this reason, I think no error was committed in giving an immediate decree. Had the reference involved any inquiry into facts, I think the statutory right to notice would have existed.
Manning and Christiancy J J. concurred in both opinions.

Deoree affirmed.